--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
BSD MEDICAL CORPORATION
 
THIRD AMENDED AND RESTATED
1998 DIRECTOR STOCK PLAN
 
PART A.   PLAN ADMINISTRATION AND ELIGIBILITY
 
1.             Purpose.
 
The purpose of this Third Amended and Restated 1998 Director Stock Plan (the
“Plan”) of BSD Medical Corporation (the “Company”) is to encourage ownership in
the Company by outside directors of the Company (each, a “Non-Employee
Director,” or collectively, the “Non-Employee Directors”) whose continued
services are considered essential to the Company’s continued progress and thus
to provide them with a further incentive to remain as directors of the Company.
 
2.             Administration.
 
The Board of Directors (the “Board”) of the Company or any committee (the
“Committee”) of the Board that will satisfy Rule 16b-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any regulations
promulgated thereunder, as from time to time in effect, including any successor
rule (“Rule 16b-3”), shall supervise and administer the Plan. The Committee
shall consist solely of two or more non-employee directors of the Company, who
shall be appointed by the Board. A member of the Board shall be deemed to be a
“non-employee director” only if such member satisfies such requirements as the
Securities and Exchange Commission may establish for non-employee directors
under Rule 16b-3. No member of the Board or the Committee shall receive
additional compensation for services in connection with the administration of
the Plan.
 
The Board or the Committee may adopt such rules or guidelines as it deems
appropriate to implement the Plan. All questions of interpretation of the Plan
or of any shares issued under it shall be determined by the Board or the
Committee and such determination shall be final and binding upon all persons
having an interest in the Plan.
 
3.             Participation in the Plan.
 
Each member of the Board who is not an employee of the Company or any of its
subsidiaries or affiliates shall receive payment for his or her Annual Retainer
(as defined in Section 6 below) under the Plan, and may receive an Option (as
defined in Section 6 below), for so long as he or she serves as a director of
the Company.
 
4.             Stock Subject to the Plan.
 
The maximum number of shares of the Company’s common stock, par value $0.001 per
share (“Common Stock”), which may be issued under the Plan, either as a Common
Stock Payment, as defined below, or upon exercise of Options, as defined below,
shall be one million five hundred thousand (1,500,000). The limitation on the
number of shares which may be issued under the Plan shall be subject to
adjustment as provided in Section 9 of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
PART B.   TERMS OF THE PLAN
 
5.             Effective Date of the Plan.
 
The Plan shall be effective as of September 1, 1998, subject to the approval and
ratification of the Plan by the shareholders of the Company. The Plan shall
terminate on August 31, 2011, unless earlier terminated by the Board of
Directors or the Committee.
 
6.             Terms and Conditions.
 
a.      Compensation. During the term of the Plan, the Company shall pay to each
Non-Employee Director for each year in which the Non-Employee Director serves as
a Non-Employee Director of the Company, annual compensation in the amount of
Sixty Thousand Dollars ($60,000) (the “Annual Retainer”); provided, however,
that any Non-Employee Director qualifying as a “financial expert” pursuant to
Item 407(d)(5) of Regulation S-K promulgated under the Securities Exchange Act
of 1934, as amended (“Financial Expert”), shall receive an Annual Retainer of
Sixty-Five Thousand Dollars ($65,000). If a Non-Employee Director no longer
serves as a director of the Company, for any reason including death or
disability, such Non-Employee Director shall be entitled to all unpaid portions
of his or her Annual Retainer which shall have accrued (on a daily basis)
through the date of such termination.
 
b.      Cash Payments. Each Non-Employee Director shall receive annually from
the Company, as part of the Annual Retainer, Thirty Thousand Dollars ($30,000)
in cash (the “Cash Payment”); provided, however, that the Financial Expert shall
receive an annual Cash Payment of Thirty-Five Thousand Dollars ($35,000). The
Cash Payment shall be made in arrears in equal semi-annual installments on May 1
and November 1 of each year (or if such day is not a business day, on the next
succeeding business day).
 
c.      Common Stock Payments; Number of Shares Subject to Common Stock Payment.
Each Non-Employee Director shall receive annually and automatically from the
Company the balance of the Annual Retainer in the form of shares of Common Stock
(the “Common Stock Payment”). The Common Stock Payment shall be made on May 1 of
each year (or if such day is not a business day, on the next succeeding business
day). The number of shares of Common Stock included in the Common Stock Payment
shall be determined by dividing Thirty Thousand Dollars ($30,000) by (i) the
preceding twenty (20) day average of the closing prices for the Common Stock as
reported by The NASDAQ Stock Market, or other applicable exchange, if available,
on the date in question (or, if such day is not a business day, on the next
succeeding business day), (ii) the average of the prices quoted by the then
market makers in the Company’s Common Stock on such dates or (iii) by such
amount as the Board or Committee determines in good faith to be the fair value
of a share of Common Stock (each, the “Fair Market Value”). The amount of the
grant shall be equal to the largest number of whole shares determined as
follows:
 

 
$30,000
 = Number of Shares
 
Fair Market Value on Date of Award
 



Any payment for a fractional share automatically shall be paid in cash based
upon the Fair Market Value on the date of the respective award of such
fractional share.

 
2

--------------------------------------------------------------------------------

 
 
d.      Options.
 
(i)           Annual Grant. In addition to the Annual Retainer, during the term
of the Plan, the Company may grant to each Non-Employee Director for any year in
which the Non-Employee Director serves as a Non-Employee Director of the
Company, an option to purchase shares of Common Stock (the “Option”).  The
Option shall not qualify as an “incentive stock option” as defined in Section
422 of the Internal Revenue Code of 1986. If a Non-Employee Director no longer
serves as a director of the Company, for any reason including death or
disability, such Non-Employee Director shall be entitled to the portion of his
or her Option which shall have accrued (on a daily basis) through the date of
such termination.
 
(ii)           Purchase Price. The purchase price of the Common Stock issued
pursuant to an exercise of the Option shall be the Fair Market Value of the
Common Stock at the date the Option is granted (the “Purchase Price”), with such
fair market value to be determined as provided in Section 6.c.(i) above.  The
Purchase Price shall be payable upon the exercise of the Option and may be paid
by (i) cash or check payable to the Company, (ii) the delivery to the Company of
the number of outstanding shares of Common Stock equal in Fair Market Value to
the Purchase Price, or (iii) receiving from the Company in exchange for the
Option the number of shares of Common Stock equal in value to the excess of the
Fair Market Value of one share of Common Stock of the Company over the Purchase
Price per share of Common Stock, multiplied by the number of shares of Common
Stock underlying the Option.
 
(iii)           Term and Vesting. Except as otherwise set forth herein, unless
earlier exercised, each Option shall terminate and expire upon the tenth
anniversary of the date such Option is awarded. Twenty percent (20%) of each
Option granted to a Non-Employee Director shall vest on each anniversary of the
effective date of the award, provided that the Non-Employee Director shall have
remained a director of the Company since the date of the award. In the event a
Non-Employee Director ceases to serve as a director of the Company for any
reason, any Option granted to a Non-Employee Director which has (i) not vested
in accordance with this section shall be forfeited without compensation by the
Company, and all rights of the Non-Employee Director in respect of such
non-vested portion of the Option shall terminate and be of no further force or
effect, and (ii) vested in accordance with this section shall remain exercisable
for a period of one hundred eighty days following the last day such Non-Employee
Director is a director of the Company, after which period the Option shall
terminate and be of no further force or effect.

 
3

--------------------------------------------------------------------------------

 
 
PART C.   GENERAL PROVISIONS
 
7.              Assignments.
 
The rights and benefits under this Plan may not be assigned, pledged or
hypothecated. Upon the death of a Non-Employee Director, such person’s rights to
receive any payments hereunder will transfer to such person’s named beneficiary,
if any, or to his or her estate, and any Option to which such beneficiary or
estate is entitled and has vested shall remain exercisable by such beneficiary
or estate for a period of one hundred eighty days after the death of the
Non-Employee Director.
 
8.              Limitation of Rights.
 
Neither the Plan, nor the issuance of shares of Common Stock nor any other
action taken pursuant to the Plan, shall constitute or be evidence of any
agreement or understanding, express or implied, that the Company will retain a
Non-Employee Director for any period of time, or at any particular rate of
compensation.
 
9.             Changes in Present Stock.
 
In the event of any merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, or other change in the corporate structure or
capitalization affecting the Company’s present Common Stock, at the time of such
event the Board or the Committee shall make appropriate adjustments to the
number (including the aggregate number specified in Section 4) and kind of
shares to be issued under the Plan and the price of any Common Stock Payment and
Purchase Price.
 
10.           Amendment of the Plan.
 
The Board shall have the right to amend, modify, suspend or terminate the Plan
at any time for any purpose; provided, that following the approval of the Plan
by the Company’s shareholders, the Company will seek shareholder approval for
any change to the extent required by applicable law, regulation or rule.
 
11.           Compliance with Section 16 of the Exchange Act.
 
It is the Company’s intent that the Plan comply in all respects with Rule 16b-3.
If any provision of this Plan is found not to be in compliance with such rule
and regulations, the provision shall be deemed null and void, and the remaining
provisions of the Plan shall continue in full force and effect. All transactions
under this Plan shall be executed in accordance with the requirements of Section
16 of the Exchange Act and regulations promulgated thereunder. The Board or the
Committee may, in its sole discretion, modify the terms and conditions of this
Plan in response to and consistent with any changes in applicable law, rule or
regulation.
 
12.           Governing Law.
 
This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Delaware.
 
 
4

--------------------------------------------------------------------------------